Johnson, C. J. delivered the opinion of the court. The 170th sec. of chap. 87 of the Revised Code, provides that “ Any person aggrieved by any judgment rendered by a justice of the peace, except a judgment of non-suit, may, in person or by his agent, make his appeal therefrom to the circuit court of the same county where the judgment was rendered.” The justice in rendering judgment states that “this case for the want of proof to sustain the plaintiff’s demand was dismissed at the said plaintiff, Thomas Parsell’s cost.” The question here presented is whether this is a judgment of non-suit, or a final determination upon the merits. The cause does not appear to have been dismissed by the plaintiff himself, nor iirconsequence of a failure on his part to prosecute his suit. From the record we are led to infer that the plaintiff was present at the trial and made an attempt to establish his demand, but that in the opinion of the justice he failed to adduce sufficient proof to entitle him to a judgment for the amount of his demand, and consequently he decided against him and adjudged him to pay the costs of the suit. If this view be correct, and that it is we think there can be no doubt, it is clear that the judgment is not one of non-suit. The language used, it must be confessed, is not very technical, yet we think it equivalent to a regular judgment against the plaintiff upon the merits. We consider all the previous steps to be strictly in accordance with the provisions of the Statute. The Statute having been strictly pursued throughout the whole proceeding, and the judgment itself not being one of non-suit, we think it clear that the circuit court errad in dismissing the case for Want of jurisdiction. Judgmenl reversed.